—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County *369(O’Connell, J.), entered August 18, 2000, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The infant plaintiff allegedly sustained personal injuries when his hand broke through the glass in an interior door in the house rented by his family from the defendants. The plaintiffs alleged that the defendants violated certain regulations and industry standards in permitting glass without safety glazing to remain in the interior door.
The defendants made a prima facie showing of entitlement to judgment as a matter of law. In opposition, the plaintiffs failed to raise a triable issue of fact as to whether the defendants violated the cited regulations or contravened the alleged industry standards concerning safety glazing by failing to replace the glass in the interior door with glass with safety glazing (see, Morales v Gross, 230 AD2d 7; Matter of Bac v State of N. Y. Off. of Mental Health, 203 AD2d 283). Therefore, the defendants’ motion for summary judgment dismissing the complaint was properly granted. S. Miller, J. P., Luciano, Schmidt and Smith, JJ., concur.